Citation Nr: 1611970	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a psychiatric disability, rated at 30 percent prior to January 3, 2013, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss disability.

4.  Entitlement to an effective date earlier than July 30, 2014, for the award of service connection for a bilateral hearing loss disability.  

5.  Entitlement to an initial rating higher than 10 percent for tinnitus.

6.  Entitlement to an effective date earlier than July 30, 2014, for the award of service connection for tinnitus.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a headache disability.

9.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in September 2012, when it was remanded for additional development.  

The claim for increased rating for a psychiatric disability and a TDIU are addressed herein; the other issues are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1. The social and occupational impairment from the psychiatric disorder most nearly approximates deficiencies in most areas throughout the period of the claim.  

2.  The Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for a psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issues on appeal stem from an initial grant of service connection for a psychiatric disability.  The record indicates that the Veteran was provided proper notice for the original claim of service connection, including notice of the regulations pertaining to the assignment of effective dates and disability ratings in October 2008.  In October 2009, the Veteran was provided notice of the TDIU regulations.  The originating agency then adjudicated the claim for increased rating, with consideration of entitlement to a TDIU.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims for increased rating would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including those in the possession of the Social Security Administration (SSA).  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the psychiatric disability, most recently in January 2013, with an addendum obtained in September 2013.  He has also submitted a private psychiatric examination record dated in 2015 and a private medical opinion from an occupational specialist dated in 2016.  The records reveal all findings necessary to rate the psychiatric disability and to determine occupational functioning.  The Board finds the VA examinations are adequate depictions of each disability when compared to the VA treatment records.  In this regard, the Board notes that there is no specific allegation of testing or evaluation that was not performed or incorrectly performed at a VA examination.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).  The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  

Pursuant to Diagnostic Code 9435, a psychiatric disability is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 4, 2014, and therefore, this claim is governed by DSM-IV.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267.  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF of 61 to 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

The record reflects the Veteran's endorsement of psychiatric symptoms including depressed mood, sleep impairment, social isolation, feelings of helplessness and hopelessness, and being short-tempered.  He has reported that he lost his job in April 2008 after losing his temper with his supervisor. 

A private evaluation in September 2008 indicated that the Veteran had normal speech, thought, and orientation and good insight and judgment.  The Veteran reported minor concentration and attention problems, feelings of helplessness and hopelessness, and past suicidal feelings, and he was very anxious and depressed.  The Veteran denied suicidal ideation.  The private examiner assigned a GAF score of 45.  

Private treatment records dated in October and December 2008; March, June, August, October, and December  2009; April and June 2010; and January and July 2011 reveal persistent histories of depressed mood, social isolation, and sleep impairment and findings that the Veteran had a dull and constricted affect.  The Veteran reported that he was "nervous" and did not like being around people.  The records indicate that the Veteran was having marital issues with his spouse and that for several months in 2009, his spouse left to stay at a family member's place due to the Veteran's irritability.  A July 2011 record also reveals that the Veteran was disheveled.  

A February 2009 VA examination record reveals the Veteran's history that he lost his job due to his anger and irritability.  He reported marital problems and indicated that his grandchildren were afraid to be around him.  Examination revealed normal appearance and hygiene, appropriate behavior, normal communication, normal speech, normal concentration, and normal thought.  There was no delusion, hallucination, or suspiciousness.  The Veteran could think abstractly and memory was intact.  The examiner assigned a GAF score of 50.  The examiner noted that the Veteran had difficulty establishing and maintaining relationships and intermittent inability to perform occupational tasks but did not pose a danger to himself or others and understood commands.  

An August 2009 SSA evaluation reports that the Veteran's memory was intact except his ability to understand and remember detailed instructions was moderately limited.  Concentration, persistence, and social interactions were moderately limited, but the Veteran's ability to adapt was generally not limited.  The examiner found the Veteran was able to understand and remember simple directions, sustain concentration to perform small variety of simple tasks at non-rapid to semi-rapid pace, relate appropriately in work setting, and able to adapt to routine change associated with simple tasks.  The examiner determined the Veteran had moderate limitation of social functioning and maintaining concentration/persistence and that the Veteran was capable of working in a minimal social interactive work environment.  

A September 2009 VA treatment record indicates that the Veteran did not "feel right" but had difficulty describing what was troubling him.  He reported mild memory impairment, depression, loss of interest, amotivation, and irritability.  Examination revealed that he was grossly oriented with an appropriate appearance.  He rambled at times but could be redirected.  He had low-grade depression.  There was no loose association, delusion, hallucination, or suicidal ideation.  Insight was poor but judgment was intact.  There was no gross cognitive impairment on interview.  The examiner assigned a GAF score of 50.  

A January 2013 VA examination record reveals a finding that the mood disorder resulted in reduced reliability and productivity.  The record notes that the Veteran reported social isolation, anxiety reactions, apathy about being around others, feelings of hopelessness, quick-temper, depressed mood, sleep impairment, loss of appetite, and disturbances of motivation and mood.  Social and occupational functioning was characterized as "poor," and the examiner noted the Veteran had emotional dysregulation, poor behavioral control, detachment reaction, sleep impairment, depressed mood, irritability, isolation behavior, and loss of interest in activities.  The examiner assigned a GAF score of 50.  The examiner found the mood disorder precludes employment because the Veteran was fired due to mood issues of irritability.  The examiner also noted that the mood disorder was associated with detachment from social interactions including work activities and periods of low moods that cause inability to engage in the stress and pressure associated with work activities.

A December 2015 private evaluation reveals an assessment that the mood disorder resulted in deficiencies in most areas.  The examiner indicated that the Veteran had depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; sleep impairment; mild memory loss; impairment of short- and long-term memory; flattened affect; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment thought process or communication; disturbances motivation and mood; difficulty establishing and maintaining effective relationships; difficultly adapting to stressful circumstances; obsessional rituals which interfere with routine activities; inability to establish and maintain effective relationships; impaired impulse control; neglect personal hygiene; intermittent inability to perform activities of daily living; and disorientation to time or place.  The examiner also determined the Veteran was prevented from doing any substantial, gainful employment due to symptoms including mood instability, social and relational deficits, recurrent inability to concentrate/focus, constant physical limitations with varicose veins making it difficult to stand or walk for any length of time, and auditory communication interference due to hearing loss and tinnitus.  The examiner reported that the Veteran would have to miss or leave work early and would become inattentive and emotionally reactive at work more than three days per months or seven out of eight hours per day.  

A January 2016 vocational opinion reveals a determination that the Veteran had a "combination of physical and emotional conditions which interact" and that the "major area of limitations appear to be mental and physical activity involved in sustaining work, which is extremely limiting for this gentleman."  The opinion notes that previous VA examination records reveal determinations that the Veteran's tinnitus caused difficulty understanding conversational speech, that the mood disorder precluded the Veteran from substantially gainful employment, and that the Veteran had to quit work because of his vein condition and physical limitations.  The vocational consultant determined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of the service-connected mood disorder, varicose veins, tinnitus, hearing loss, and pseudofolliculitis barbae "as far back as the date of filing."  

IV. Analysis

A.  Psychiatric Disability 

Upon consideration of the evidence, the Board finds a 70 percent rating is warranted under Diagnostic Code 9435 based on the evidence of occupational and social impairment with deficiencies in multiple areas, notably due to suicidal thoughts, emotional deregulation, and difficulty maintaining relationships.  The Board acknowledges that the record does not include a finding of deficiencies in most areas prior to the December 2015 private evaluation report.  However, previous examiners assigned GAF scores of indicative of "serious" impairment and the Board finds the actual symptoms documented in the record and reported social and occupational impairment are productive of the social and occupational impairment contemplated by the a 70 percent rating.  Accordingly, a 70 percent rating is warranted for the disability throughout the initial rating period.

A rating higher than 70 percent is not warranted under Diagnostic Code 9435 because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas.  The record does not reveal any medical findings, including assessment or GAF score, indicative of total impairment, and the probative evidence does not suggest such impairment.  The record indicates that the Veteran is able to have a relationship with his wife and family members, albeit not a close one.  Although he has reported past suicidal thoughts and the record suggests he has issues with impulse control and anger, he is generally able to control his behavior, he has never been deemed a risk, and his anger has not resulted in physicality towards another person or himself.  Additionally, the Veteran is able to function independently and maintains contact with reality, and the records indicate that the psychiatric disability does not significantly impact his ability to perform all activities of daily living and self-care.  The Board acknowledges that the December 2015 private examiner indicated that the psychiatric disability resulted in near-continuous panic or depression affecting ability to function independently, neglect of personal hygiene, and intermittent inability to perform activities of daily living, and disorientation to time or place.  The examiner provides no explanation for these determinations, however, and they are inconsistent with the other medical evidence and the Veteran's own statements.  In this regard, the Board notes that the Veteran is otherwise consistently noted to have normal orientation and is predominantly noted to be adequately groomed, and he has never reported inability to perform activities of daily living due to the psychiatric disability.  The Board finds the probative value of the December 2015 examiner's findings are outweighed by the countervailing evidence.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  The manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted

B.  TDIU 

Throughout the period on appeal, the Veteran has met the schedular threshold percentage requirements for entitlement to a TDIU.  

After consideration of the record, and resolving reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the impairment associated with the varicose veins and the psychiatric disability, are sufficient by themselves to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  This finding is consistent with the findings of "poor" occupational functioning in 2013 and the findings of the occupational therapist in 2016. 

The record includes the determination of an SSA medical examiner that the psychiatric disability alone did not render the Veteran unemployable.  The record indicates that it results in significant occupational impairment, however, and based on the Veteran's limited education (high school diploma) and occupational background; the evidence concerning the impact of the Veteran's varicose veins and psychiatric disability on his ability to work, and resolving all doubt in favor of the Veteran, the Board finds the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  


ORDER

An initial 70 percent rating for the psychiatric disability is granted.

A TDIU is granted.  


REMAND

The record reflects that the appellant has filed a timely notice of disagreement with a March 2015 rating decision in so far as the ratings and effective dates assigned for a bilateral hearing loss disability and tinnitus and the denial of service connection for hypertension, a headache disability, and a sleep disability.  A statement of the case has not been issued in response to either notice of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, this case is remanded to the RO for the following actions:

Issue a statement of the case on the issues of entitlement to service connection for hypertension, a headache disability, and a sleep disability; increased ratings for hearing loss and tinnitus; an earlier effective date for the award of service connection for hearing loss and tinnitus; increased ratings for tinnitus and hearing loss.  The appellant and his representative must be informed of the criteria for perfecting an appeal of these issues to the Board.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


